           Case 6:20-cv-00783-ADA Document 8 Filed 09/02/20 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

                                               §
WSOU INVESTMENTS, LLC,                         §
                                               §
       Plaintiff,                              §
                                               §
                                               §   CIVIL ACTION NO. 6:20-cv-783-ADA
v.                                             §
                                               §
HEWLETT PACKARD ENTERPRISE                     §
COMPANY,                                       §
                                               §
       Defendant.                              §
                                               §
                                               §


UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT

       Defendant Hewlett Packard Enterprise Company (“Defendant”) files this Unopposed

Motion for Extension of Time to Respond to Complaint and respectfully shows the following:

       Plaintiff WSOU Investments, LLC filed its Complaint on August 26, 2020 (Dkt. No. 1)

and served Defendant on September 1, 2020. Defendant’s current response deadline is September

22, 2020. Defendant requests an extension to respond on or before October 23, 2020. Counsel for

Defendant conferred with counsel for Plaintiff who stated that Plaintiff does not oppose this

request.

       Wherefore, Defendant respectfully requests that the Court grant this motion and enter an

order extending the deadline for Defendant to answer or otherwise respond to the Complaint to

October 23, 2020.
        Case 6:20-cv-00783-ADA Document 8 Filed 09/02/20 Page 2 of 3




                                     Respectfully submitted,


Dated: September 2, 2020            By:     /s/ Barry K. Shelton
                                          Barry K. Shelton
                                          Texas State Bar No. 24055029
                                          SHELTON COBURN LLP
                                          311 RR 620, Suite 205
                                          Austin, TX 78734-4775
                                          bshelton@sheltoncoburn.com
                                          (512) 263-2165 (Telephone)
                                          (512) 263-2166 (Facsimile)

                                    ATTORNEYS FOR DEFENDANT
                                    HEWLETT PACKARD ENTERPRISE
                                    COMPANY




MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT                     Page 2
          Case 6:20-cv-00783-ADA Document 8 Filed 09/02/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on all counsel of record via the Court’s ECF system.


                                                          /s/ Barry K. Shelton
                                                            Barry K. Shelton




MOTION FOR EXTENSION OF TIME TO RESPOND TO COMPLAINT                                      Page 3
